Smith, Judge.
The Elmblads, purchasers of a lot at the Screamer Mountain Development in Rabun County, brought a statutory action under section 20 of the Georgia Land Sales Act of 1972 (Ga. L. 1972, pp. 638, 652; Code Ann. § 84-6118) seeking rescission of the contract, return of all moneys paid, and recovery of reasonable attorney fees and litigation expenses. The suit named as defendants Screamer Mountain Development, Inc., the subdivider and party to all agreements with the Elmblads; the Pilgrim Company, parent company to, and holder of all stock in, Screamer Mountain Development, Inc.; and Charles M. Fife, president of Screamer Mountain Development, Inc., and officer and director of the Pilgrim *147Company. Because Screamer Mountain Development, Inc. had not complied with registration requirements of the 1972 Act, supra, summary judgment was granted against it in favor of the Elmblads. However, the other two defendants, Pilgrim and Fife, received summary judgment in their favor, and the Elmblads appeal. We affirm.
Submitted October 3, 1977
Decided November 29, 1977.
Carr, Wadsworth, Abney & Tabb, Benjamin C. Abney, for appellants.
White, Ray & White, Scott A. Ray, for appellees.
Section 20 of the 1972 Act, supra, provides the purchaser a remedy but does not specify against whom the purchaser may proceed. However, insofar as the remedy is for rescission of the purchase contract and return of moneys paid, the only logical party is the subdivider with whom the purchaser has dealt. Pilgrim and Fife were strangers to the transaction, and thus were not liable in this special statutory action. Summary judgment in their favor was correct.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.